DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28th, 2022, has been entered.

Response to Amendment
Applicant’s Remarks/Arguments filed on June 28th, 2022, have been carefully considered.
Claims 1, 16 and 17, have been amended.
Claims 2-5, 7-8, 15, and 18 have been canceled.
Claims 1, 6, 9-14, and 16-17 are currently pending in the instant application.

Prior Art Citations
The current examiner is leaving the previous examiner’s citations in place that used parentheses and will add additional citations in brackets.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said given translation data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale and motivation supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 12, 13-14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over EVANS (US PG. PUB. 2015/0242319 A1), hereinafter EVANS, in view of CAIN (US PG. Pub. 2014/0115297 A1), hereinafter CAIN.

Regarding claim 1
EVANS discloses 
Apparatus for processing data comprising: one or more translation buffers to store respective address translation data to map received addresses to translated addresses; (Figure 1, translation lookaside buffer (TLB) 19-22; [0008], “address translation circuitry configured to store address translations between first addresses used in a first addressing system corresponding to the data processing operations performed by the data processing circuitry and second addresses used in a second addressing system used by the memory, wherein each stored address translation is stored with a corresponding identifier,”[0049], “which is configured to translate the virtual memory addresses used by the respective data processing unit into physical memory addresses used by the memory 26 with reference to page tables which are stored in the memory 26. In order to avoid the latency associated with the retrieval of a page table from memory 26, each MMU is provided with a translation lookaside buffer (TLB) 19-22, which is configured to cache a set of the most recently used address translations.”)
and processing circuitry to execute program instructions; ([0017], “processing circuitry is configured to host a plurality of virtual machines to perform the data processing operations and the corresponding identifier stored by the address translation circuitry in association with each address translation is a virtual machine identifier”)
wherein said processing circuitry is responsive to a translation buffer invalidation instruction within a sequence of program instructions executing using a given address translation context to broadcast translation buffer invalidation signals to said one or more translation buffers, (Figure 2, Broadcast TLB invalidate, Device programing from CPU;[0013-0014], “the address translation circuitry is configured to respond to the invalidation command not only to invalidate stored address translations which match the specified first address and specified identifier given by the invalidation command itself, but also to invalidate any further stored address translations which match the specified first address and match other identifiers in the group of identifiers to which the specified identifier (in the invalidation command) belongs… translation circuitry can be invalidated in response to a single invalidation command. It should be noted that the invalidation command itself could come from a number of sources, for example from the data processing circuitry (acting as a master device for this slave address translation circuitry, as is the case for a CPU and a TLB respectively; [0022], “…and whilst generally the identifier grouping information is used to allow more address translations to be invalidated in response to a particular invalidation command,…”; [0009]; [0021], “a distributed virtual memory invalidation broadcast initiated by a CPU and received by a peripheral device with its own MMU/TLB. In this situation the peripheral device will typically be provided with an additional interface via which the CPU can program the peripheral device and more generally to interact with the peripheral device and this additional interface can then be used to cause entries in the TLB to be invalidated.”)
wherein the given address translation context [Evans paragraph 0009, last lines “…the selected stored address translation is identified in the invalidation command by a specified first address and a specified identifier…”] comprises at least one of: a virtual machine execution context [Evans paragraph 0051, first lines “…the virtual machine identifier (VMID)…”(Where the specification states in paragraph 0036, middle lines , that the virtual machine identifier identifies a virtual machine execution context, so the examiner as concluded that a virtual machine identifier teaches the virtual machine execution context.)]; and a given process from among a plurality of processes having respective address space translation mappings [Evans paragraph 0051, last lines “…address space identifier (ASID)…”]; 
and said translation buffer invalidation signals specify at least one of a virtual machine identifier indicative of the virtual machine execution context and an address space identifier indicative of the given process [Evans paragraph 0051, last lines “…which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VMID) of the page to be invalidated…”](Figure 7A-C, INVALIDATION COMMAND, Received page address; [0009], “wherein the address translation circuitry is configured to respond to an invalidation command to perform an invalidation process on a selected stored address translation to invalidate the selected stored address translation, wherein the selected stored address translation is identified in the invalidation command by a specified first address and a specified identifier”; [0022], “…and whilst generally the identifier grouping information is used to allow more address translations to be invalidated in response to a particular invalidation command,…”)  
a given translation buffer among said one or more translation buffers is configured to store given buffer context data specifying an address translation context of given address translation data stored within said given translation buffer; (Figure 1, translation lookaside buffer (TLB) 19-22; ([0004], “the address translation circuitry is configured to convert the virtual addresses into physical addresses.”; [0013], “The address translation circuitry of the apparatus is configured to store address translations between addresses of a first addressing system and a second addressing system. These addressing systems could take a number of forms, for example being selected as appropriate from virtual addresses (e.g. such as are used in a CPU), guest physical addresses (i.e. intermediate physical addresses), and physical addresses (e.g. such as are used in memory). Thus, the address translation circuitry may be configured to provide address translation between virtual addresses and physical addresses, and this overall translation may itself comprise two stages, namely virtual to guest physical addresses and guest physical addresses to physical addresses. As such the first addresses used in a first addressing system referred to above could in these above-described examples correspond to either the virtual addresses or the guest physical addresses, since both correspond to the data processing operations performed by the data processing circuitry. The second addresses are those used in the second addressing system by the memory (i.e. physical memory addresses; [0008], “address translation circuitry configured to store address translations between first addresses used in a first addressing system corresponding to the data processing operations performed by the data processing circuitry and second addresses used in a second addressing system used by the memory, wherein each stored address translation is stored with a corresponding identifier,”[0049], “which is configured to translate the virtual memory addresses used by the respective data processing unit into physical memory addresses used by the memory 26 with reference to page tables which are stored in the memory 26. In order to avoid the latency associated with the retrieval of a page table from memory 26, each MMU is provided with a translation lookaside buffer (TLB) 19-22, which is configured to cache a set of the most recently used address translations.”)
the apparatus comprises context comparison circuitry associated with said given translation buffer to perform a comparison of said given buffer context data with said virtual machine identifier and/or said address space identifier [Evans paragraph 0051, last lines “…which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VMID) of the page to be invalidated…”](Figure 7A, control 102, Address matching 103; [0066], “FIGS. 7A, 7B and 7C schematically illustrate three different MMU configurations showing different ways in which the invalidate wildcard information may be provided. …, VMID received in the invalidation command… when a lookup is performed within MMU 100 the control unit 102 controls the address matching circuitry 103 to require strict matching between the VMID received and that stored in the TLB entries 104.”; [0064], “FIG. 6 schematically illustrates a sequence of steps which are taken in the method of one embodiment when a broadcast invalidate command is received by an MMU… then at step 53 it is determined if a TLB hit has indeed resulted for the specified address and VMID value. If it has, then at step 54 the identified entry in the TLB is invalidated. The flow then returns to step 50 waiting for the next invalidate command to be received. If, however, at step 53 there is no TLB hit for the specified address and VMID value then the flow proceeds via step 55 (where no TLB invalidation is performed) to step 50;)
said processing circuitry comprises a processing element to use said given address translation data stored within said given translation buffer; (Figure 1-2, MMU 15; Figure 6, Invalidate command received 50, wherein the “MMU” is equivalent to the claimed “a processing element”; [0064], “…In other words it is determined if wildcard information is available to modify the manner in which the VMID value is matched ( either stored in the TLB entry itself, as a global defined value or as a part of the invalidate command itself). If it is not then the flow proceeds to step 52 where an exact match of the VMID value is required for a TLB hit to result.”)
said processing element is configured to support transactional memory accesses where a transaction comprising program instructions (Figure 6, [0064], “FIG. 6 schematically illustrates a sequence of steps which are taken in the method of one embodiment when a broadcast invalidate command is received by an MMU. The flow begins at step 50… If it has, then at step 54 the identified entry in the TLB is invalidated.” wherein the “step 50” is equivalent to the claimed “start point” and wherein the “step 54” is equivalent to the claimed “commit point”; [0021], “distributed virtual memory invalidation broadcast initiated by a CPU and received by a peripheral device with its own MMU/TLB. In this situation the peripheral device will typically be provided with an additional interface via which the CPU can program the peripheral device and more generally to interact with the peripheral device and this additional interface can then be used to cause entries in the TLB to be invalidated.”)
and said processing element is configured to continue with said pending transaction when said given buffer context data differs from said virtual machine identifier and/or said address space identifier [Evans paragraph 0051, last lines “…which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VMID) of the page to be invalidated…”] ([0064], “…If, however, at step 53 there is no TLB hit for the specified address and VMID value then the flow proceeds via step 55 (where no TLB invalidation is performed) to step 50.”)
comparison of said given buffer context data with said virtual machine identifier and/or said address space identifier [Evans paragraph 0051, last lines “…which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VMID) of the page to be invalidated…”] (Figure 7A, control 102, Address matching 103; [0066], “FIGS. 7A, 7B and 7C schematically illustrate three different MMU configurations showing different ways in which the invalidate wildcard information may be provided. …, VMID received in the invalidation command… when a lookup is performed within MMU 100 the control unit 102 controls the address matching circuitry 103 to require strict matching between the VMID received and that stored in the TLB entries 104.”; [0064], “FIG. 6 schematically illustrates a sequence of steps which are taken in the method of one embodiment when a broadcast invalidate command is received by an MMU… then at step 53 it is determined if a TLB hit has indeed resulted for the specified address and VMID value. If it has, then at step 54 the identified entry in the TLB is invalidated. The flow then returns to step 50 waiting for the next invalidate command to be received. If, however, at step 53 there is no TLB hit for the specified address and VMID value then the flow proceeds via step 55 (where no TLB invalidation is performed) to step 50;)
return said apparatus to a state corresponding to said transaction start point ([0064], “…If, however, at step 53 there is no TLB hit for the specified address and VMID value then the flow proceeds via step 55 (where no TLB invalidation is performed) to step 50”).
Evans disclose all limitation above including comparison of said given buffer context data with said virtual machine identifier and/or said address space identifier and return said apparatus to a state corresponding to said transaction start point
 but did not explicitly discloses
said processing element is configured to selectively abort a pending transaction in dependence upon said comparison.
bounded by a transaction start point and a transaction commit point is atomically executable and can be aborted prior to reaching said transaction commit point;
Cain teaches
 said processing element is configured to selectively abort a pending transaction in dependence upon said comparison; (Figure 4, abort current transaction (if one exist) 420, Done 425; [0030-0031], “…describing method steps for determining whether a transaction should be aborted or not. At step 405, a processor receives a message associated with a TLB shootdown, e.g., tlbie instruction. The TLB shootdown (operation) message includes, but is not limited to: a page size ("ps") and a page address ("p") of a particular page being invalidated by the issuance of the TLB shootdown. In one embodiment, multiple TLB shootdown instructions or interrupts may be issued, if different page sizes are used in a memory region, in order to invalidate corresponding entries in TLBs of other processors. One TLB shootdown instruction or interrupt may invalidate a page that has a particular starting page address and has a particular page size., [0032-0033], “the processor aborts the transaction corresponding to the determined common bits if all the found multiple entries indicate flags, e.g., are set to a value of one…”)
bounded by a transaction start point and a transaction commit point is atomically executable and can be aborted prior to reaching said transaction commit point and can return said apparatus to a state corresponding to said transaction start point; (Figure 4, abort current transaction (if one exist) 420,  Done 425; [0024-0025], “the corresponding TM page map entry does not indicate a flag, the processor may continue running the transaction and may commit all the changes made during the transaction upon completion of the transaction. Committing of changes includes making changes made during the transaction permanent. Therefore, according to one embodiment, the processor does not abort a transaction every time another processor invalidates a page whose page size is the same as the page size being accessed or modified during that transaction…the processor evaluates whether the instruction i represents a start of a transaction, e.g., begin instruction, or an end of the transaction, e.g., tend instruction. At step 315, if the instruction i represents a start of a transaction or an end of the transaction,..” [0030-0033], “…he processor determines that the page size of the particular page is tracked by using the TM page map. If the page size of the particular page is not tracked by using the TM page map, e.g., there is no corresponding entry in the table 200, at step 420, the processor aborts a current transaction(s) run by that processor if such transaction(s) exists…step 420, the processor aborts the current transaction… then at step 425, the processor commits the current transaction.”; [0024])

Evans and Cain are analogous arts in that they both deal with invalidating entries in a translation lookaside buffer (TLB).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the teachings of Evans’ translation invalidation with Cain’s teachings of aborting transactions for the benefit of improving the speed and efficiency of the memory system by preventing unnecessary transaction aborts [Cain paragraph 0024, 2nd half “…the corresponding TM page map entry indicates a flag, the processor will abort the transaction. However, if it is determined that the TLB shootdown operation message is not associated with one of the accessed or modified pages during the transaction, e.g., the corresponding TM page map entry does not indicate a flag, the processor may continue running the transaction and may commit all the changes made during the transaction upon completion of the transaction. Committing of changes includes making changes made during the transaction permanent. Therefore, according to one embodiment, the processor does not abort a transaction every time another processor invalidates a page whose page size is the same as the page size being accessed or modified during that transaction…”].

Claims 16 and 17 are substantially the same as claim 1 and are therefore rejected under the same rational and motivation as above. 

 [0066-0068], “…the control unit 102 of the TLB 101 in the MMU 100 identifies when an invalidation command has been received and controls the address matching circuitry 103 accordingly, such that the invalidate wildcard information retrieved from the TLB entries 104 should be used to modify the matching of the VMID received in the invalidation command against the VMID stored in the TLB entry…and described above, the address matching which determines whether a match has been found (i.e. a TLB hit) is performed on the basis of the VMID value, but may also be performed on the basis of the ASID value.”) 

Regarding claim 6
EVANS discloses 
wherein when said given buffer context data matches said signals specify said given address translation context, said comparison circuitry permits flushing of said given address translation data, and when said given buffer context data differs from said signals specify said given address translation context, said comparison circuitry inhibits flushing of said given address translation data.  (Figure 6, No TLB invalidation performed 55, invalidate entry or entries hit in TLB 54; [0064], “FIG. 6 schematically illustrates a sequence of steps which are taken in the method of one embodiment when a broadcast invalidate command is received by an MMU… then at step 53 it is determined if a TLB hit has indeed resulted for the specified address and VMID value. If it has, then at step 54 the identified entry in the TLB is invalidated. The flow then returns to step 50 waiting for the next invalidate command to be received. If, however, at step 53 there is no TLB hit for the specified address and VMID value then the flow proceeds via step 55 (where no TLB invalidation is performed) to step 50; wherein based in applicant specification that “Such flushing may take a variety of different forms, such as marking the stored data as invalid.” ([Specification], Page 6, line 26-30))

Regarding claim 12
EVANS discloses  
wherein said processing element continues with said pending transaction when said given buffer context data differs from said signals specify said given address translation context. (Figure, CPU 11, GPU 13; [0030-0031], “…FIG. 1 schematically illustrates a data processing apparatus 10 in one embodiment. A data processing apparatus comprises CPU 11, CPU 12, GPU 13 and crypto-engine 14, which perform data processing operations with reference to data values stored in the memory 26.”)
Regarding claim 13
EVANS discloses
wherein said address translation data provides one of: a mapping of virtual addresses to physical addresses; and a mapping of virtual addresses to intermediate physical addresses. ([0004], “the address translation circuitry is configured to convert the virtual addresses into physical addresses.”; [0013], “The address translation circuitry of the apparatus is configured to store address translations between addresses of a first addressing system and a second addressing system. These addressing systems could take a number of forms, for example being selected as appropriate from virtual addresses (e.g. such as are used in a CPU), guest physical addresses (i.e. intermediate physical addresses), and physical addresses (e.g. such as are used in memory). Thus, the address translation circuitry may be configured to provide address translation between virtual addresses and physical addresses, and this overall translation may itself comprise two stages, namely virtual to guest physical addresses and guest physical addresses to physical addresses. As such the first addresses used in a first addressing system referred to above could in these above-described examples correspond to either the virtual addresses or the guest physical addresses, since both correspond to the data processing operations performed by the data processing circuitry. The second addresses are those used in the second addressing system by the memory (i.e. physical memory addresses).”

Regarding claim 14
EVANS discloses
wherein said one or more translation buffers comprise one or more translation lookaside buffers ([0004], “Given that some address translations may be repeatedly performed, it is further known to cache a set of address translations in storage provided in close association with the data processing circuitry to facilitate the performance of the address translation process and in particular to avoid the latency associated with retrieving address translation definitions from the memory. Such address translation circuitry is for example provided by a translation lookaside buffer (TLB).”)

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over EVANS, hereinafter EVANS, in view of CAIN and further in view of Estlick (US PG. Pub. 2005/0198466 A1), hereinafter Estlick.

Regarding claim 9
EVANS discloses  
wherein said translation buffer invalidation signals specify one or more target received address values for which address translation data is to be invalidated; (Figures 7A-C, invalidation command address – received page address, address matching 103, TLB entries stored page address 104; [0060], “this "wildcard" may be stored as a field in the TLB entries as is shown in the example configuration of FIG. 4A. Data processing tasks making use of these TLB entries (i.e. performing a lookup in this TLB for a given page address) match TLB entries against the page address and VMID exactly, so that the MMU can enforce the protection of two different page tables…”; [0062], “entries shown in the TLB of FIG. 4A an incoming DVM invalidate specifying page address <A> and VMID4 would cause the first entry in table to be invalidated,” [0066], “…invalidate wildcard information is individually stored in association with each TLB entry. In this embodiment, the control unit 102 of the TLB 101 in the MMU 100 identifies when an invalidation command has been received and controls the address matching circuitry 103 accordingly, such that the invalidate wildcard information retrieved from the TLB entries 104 should be used to modify the matching of the VMID received in the invalidation command against the VMID stored in the TLB entry. Conversely, when a lookup is performed within MMU 100 the control unit 102 controls the address matching circuitry 103 to require strict matching between the VMID received and that stored in the TLB entries 104..”)
…during use of said given translation data stored within said given translation buffer (Figure 7A-B, TLB entries 104; Figure 6, required exact match of VMID for TLB HIT 52; [0064], “it is determined if wildcard information is available to modify the manner in which the VMID value is matched
 (either stored in the TLB entry itself, as a global defined value or as a part of the invalidate command itself). If it is not then the flow proceeds to step 52 where an exact match of the VMID value is required for a TLB hit to result. Then at step 53 it is determined if a TLB hit has indeed resulted for the
specified address and VMID value. If it has, then at step 54 the…”) 
EVANS in view of Cain failed to explicitly discloses  
said given translation buffer comprises range tracking circuitry to track a minimum address value and a maximum address value accessed by said processing element…, and said processing element continues with said pending transaction when said one or more target received address values are outside a range bounded by said minimum address value and said maximum address value.
Estlick teaches 
said given translation buffer comprises range tracking circuitry to track a minimum address value and a maximum address value accessed by said processing element…, (Figure 6, Compare 610; [0055-0057], “…. Referring to FIG. 6, a block diagram of the interaction of various processor elements is shown. More specifically, when the translation for a page is written into the instruction micro Translation Lookaside Buffer (ITLB) 400, the partial address compare field is written into the entry to support two address compares and two address range compares…the processor 100 includes two hardware threads where each thread includes an Instruction Virtual Address Watchpoint (IVAWP) and a Sampling Selection Criteria PC Range (SSC PC Range). The IVAWP is monitored via an address compare, and the SSC PC Range is monitored via an address range compare…When performing the address range compare, if the bottom of the address range is A, the top of the address range is B, and the address to compare is X, the three partial compare bits of the SSC PC Range correspond to a sample selection criteria mid address bit (A&lt;=X&lt;B), a sample selection criteria low address bit (X==A), and a sample selection criteria high address bit (X==B). Three bits are used to perform the address range compare from the upper bits because there are five possible cases to encode. The range is entirely inside the page, the page is entirely inside the range, the top of the range is in the page, the bottom of the range is in the page, and the page is entirely outside of the range.”, wherein the “low address bit (X==A),” is equivalent to the claimed “minimum address value” and wherein the “high address bit (X==B).” is equivalent to the claimed “maximum address value”)
and said processing element continues with said pending transaction when said one or more target received address values are outside a range bounded by said minimum address value and said maximum address value. (Figure 6, Compare 610; [0006], “monitoring certain addresses such as instruction addresses via, for example, a watchpoint address or a sample address range. When monitoring the instruction address, it becomes important to quickly compare the instruction address against the watchpoint address or the sample address range. What a match is detected between the instruction address and the monitoring address, the processor takes some sort of action…”; wherein the “takes some sort of action”, examiner realize that action which can be abort only is taking if the address match is within the range, otherwise the transaction will continue; [0055-0057], “…. Referring to FIG. 6, a block diagram of the interaction of various processor elements is shown. More specifically, when the translation for a page is written into the instruction micro Translation Lookaside Buffer (ITLB) 400, the partial address compare field is written into the entry to support two address compares and two address range compares…the processor 100 includes two hardware threads where each thread includes an Instruction Virtual Address Watchpoint (IVAWP) and a Sampling Selection Criteria PC Range (SSC PC Range). The IVAWP is monitored via an address compare, and the SSC PC Range is monitored via an address range compare…When performing the address range compare, if the bottom of the address range is A, the top of the address range is B, and the address to compare is X, the three partial compare bits of the SSC PC Range correspond to a sample selection criteria mid address bit (A&lt;=X&lt;B), a sample selection criteria low address bit (X==A), and a sample selection criteria high address bit (X==B). Three bits are used to perform the address range compare from the upper bits because there are five possible cases to encode. The range is entirely inside the page, the page is entirely inside the range, the top of the range is in the page, the bottom of the range is in the page, and the page is entirely outside of the range.”, wherein the “low address bit (X==A),” is equivalent to the claimed “minimum address value” and wherein the “high address bit (X==B).” is equivalent to the claimed “maximum address value”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Estlick in the invention of EVANS in view of Cain, for the purpose of improving memory translation circuitry. This is done by utilizing said given translation buffer comprises range tracking circuitry to track a minimum address value and a maximum address value accessed by said processing element and said processing element continues with said pending transaction when said one or more target received address values are outside a range bounded by said minimum address value and said maximum address value. in Estlick in the invention of EVANS in view of Cain to quickly compare the instruction address against the watchpoint address or the sample address range. (Estlick, [0006]).

Regarding claim 10
EVANS failed to explicitly discloses  
wherein said processing element aborts said pending transaction when both said given buffer context data matches said signals specify said given address translation context and said one or more target received address values are within a range bounded by said minimum address value and said maximum address value.
Cain teaches
wherein said processing element aborts said pending transaction when both said given buffer context data matches said signals specify said given address translation context. (Figure 4, abort current transaction (if one exist) 420, Done 425; [0030-0031], “…upon receiving a TLB shootdown instruction or interrupt, a processor aborts its current transaction(s) if the page size described in the TLB shootdown instruction or interrupt is not tracked by the TM page map of that processor. Otherwise, if the further entry does not indicate a flag, i.e., pages touched by the current transaction are not invalidated by the TLB shootdown, then at step 425, the processor commits the current transaction. Committing a transaction includes, but is not limited to: making changes made during that transaction permanent. In one embodiment, the processor commits the transaction if any of the found multiple entries does not indicate a flag, e.g., if any of the found multiple entries is set to a value of zero. The TM page map prevents a transaction, which does not touch a page being invalidated from a TLB shootdown instruction, from being aborted.”)
EVANS in view of Cain failed to explicitly discloses  
and said one or more target received address values are within a range bounded by said minimum address value and said maximum address value.
Estlick teaches
and said one or more target received address values are within a range bounded by said minimum address value and said maximum address value. (Figure 6, Compare 610; [0006], “monitoring certain addresses such as instruction addresses via, for example, a watchpoint address or a sample address range. When monitoring the instruction address, it becomes important to quickly compare the instruction address against the watchpoint address or the sample address range. What a match is detected between the instruction address and the monitoring address, the processor takes some sort of action…”; wherein the “takes some sort of action”, examiner realize that action which can be abort only is taking if the address match is within the range, otherwise the transaction will continue; [0055-0057], “…. Referring to FIG. 6, a block diagram of the interaction of various processor elements is shown. More specifically, when the translation for a page is written into the instruction micro Translation Lookaside Buffer (ITLB) 400, the partial address compare field is written into the entry to support two address compares and two address range compares…the processor 100 includes two hardware threads where each thread includes an Instruction Virtual Address Watchpoint (IVAWP) and a Sampling Selection Criteria PC Range (SSC PC Range). The IVAWP is monitored via an address compare, and the SSC PC Range is monitored via an address range compare…When performing the address range compare, if the bottom of the address range is A, the top of the address range is B, and the address to compare is X, the three partial compare bits of the SSC PC Range correspond to a sample selection criteria mid address bit (A&lt;=X&lt;B), a sample selection criteria low address bit (X==A), and a sample selection criteria high address bit (X==B). Three bits are used to perform the address range compare from the upper bits because there are five possible cases to encode. The range is entirely inside the page, the page is entirely inside the range, the top of the range is in the page, the bottom of the range is in the page, and the page is entirely outside of the range.”, wherein the “low address bit (X==A),” is equivalent to the claimed “minimum address value” and wherein the “high address bit (X==B).” is equivalent to the claimed “maximum address value”)

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over EVANS, hereinafter EVANS, in view of CAIN and further in view of GANAI (US PG. Pub. 2008/0281563 A1), hereinafter GANAI.

Regarding claim 11
Evans discloses
given buffer context data. (Figure 4A, page address , address trans permission; Figure 7A, TLB entreies Stored, page address VMID/ASID…; [0018], “in some embodiments the address translation circuitry is configured to store the identifier grouping information in association with each stored address translation. This enables a particular identifier group definition to be directly associated with each stored address translation and thus allows particular flexibility (on an entry-by-entry basis) in the configuration of these associations.”[0066], “...wherein the invalidate wildcard information is individually stored in association with each TLB entry. In this embodiment, the control unit 102 of the TLB 101 in the MMU 100 identifies when an invalidation command has been received and controls the address matching circuitry 103 accordingly, such that the invalidate wildcard information retrieved from the TLB entries 104 should be used to modify the matching of the VMID received in the invalidation command against the VMID stored in the TLB entry. Conversely, when a lookup is performed within MMU 100 the control unit 102 controls the address matching circuitry 103 to require strict matching between the VMID received and that stored in the TLB entries 104.”)
Evans in view of Cain failed to explicitly discloses  
and range tracking data characterising said minimum address value and said maximum address value.
wherein said processing element supports interleaved execution of a plurality of program threads and said given translation buffer stores, for each of said plurality of program threads, …
Estlick teaches
and range tracking data characterising said minimum address value and said maximum address value. (Figure 6, Compare 610 ; [0055-0057], “…. Referring to FIG. 6, a block diagram of the interaction of various processor elements is shown. More specifically, when the translation for a page is written into the instruction micro Translation Lookaside Buffer (ITLB) 400, the partial address compare field is written into the entry to support two address compares and two address range compares…the processor 100 includes two hardware threads where each thread includes an Instruction Virtual Address Watchpoint (IVAWP) and a Sampling Selection Criteria PC Range (SSC PC Range). The IVAWP is monitored via an address compare, and the SSC PC Range is monitored via an address range compare…When performing the address range compare, if the bottom of the address range is A, the top of the address range is B, and the address to compare is X, the three partial compare bits of the SSC PC Range correspond to a sample selection criteria mid address bit (A&lt;=X&lt;B), a sample selection criteria low address bit (X==A), and a sample selection criteria high address bit (X==B). Three bits are used to perform the address range compare from the upper bits because there are five possible cases to encode. The range is entirely inside the page, the page is entirely inside the range, the top of the range is in the page, the bottom of the range is in the page, and the page is entirely outside of the range.”, wherein the “low address bit (X==A),” is equivalent to the claimed “minimum address value” and wherein the “high address bit (X==B).” is equivalent to the claimed “maximum address value”)
EVANS in view of Cain and further in view of Estlick failed to explicitly discloses  
wherein said processing element supports interleaved execution of a plurality of program threads and said given translation buffer stores, for each of said plurality of program threads, …
GANAI teaches 
wherein said processing element supports interleaved execution of a plurality of program threads and said given translation buffer stores, for each of said plurality of program threads, ([0013], “…We use Satisfiability-Modulo Theory (SMT)-based Bounded Model Checking (BMC) to detect violations of safety properties such as data races. A particularly distinguishing aspect of our inventive method is that we do not introduce wait-cycles in our symbolic models for the individual threads, which are typically required for considering an interleaved execution of the threads.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of GANAI in the invention of EVANS in view of Cain and further in view of Estlick, for the purpose of improving memory translation circuitry. This is done by utilizing wherein said processing element supports interleaved execution of a plurality of program threads and said given translation buffer stores, for each of said plurality of program threads, in GANAI in the invention of EVANS in view of Cain and further in view of to detect violations of safety properties such as data races. (GANAI, [Abstract]).

Response to Arguments
Applicant's arguments filed June 28th, 2022, have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to teach a virtual machine identifier (VMID) and/or an address space identifier (ASID) specified in the translation buffer invalidation signals. Further applicant argues that the prior art fails to teach aborting a transaction in dependence upon the a comparison with a virtual machine identifier (VMID) and/or address space identifier (ASID).
The examiner has determined that Evans teaches a virtual machine identifier (VMID) and an address space identifier (ASID) can be used to address a location as seen in paragraph 0051 which states “…that CPU 11 can broadcast a TLB invalidation instruction which specifies the virtual address (VA), an address space identifier (ASID) and the virtual machine identifier (VIVID) of the page to be invalidated. Thus the invalidation is address, ASID and VMID specific such that for example an invalidation of the page 0x12000 for ASID 3 in VMID 14 does not invalidate a page 0x12000 for ASID 3 in VMID 15…”. Evans shows that typical addressing can be replaced with a more complex addressing to account for various virtual machines being hosted on the system and switching between page tables of those various virtual machines. Cain teaches particular pages being invalidated by a TLB shootdown would abort its current transactions and prevents a transaction from being aborted if the transaction does not touch a page being invalidated, as seen in paragraph 0033. Cain teaches that the invalidation is based on an address. Since Evan’s shows that addressing can be achieved using these three identifiers instead of a typical single address, it would have been easy to modify the teachings of Cain to substitute the typical known address for the use of Evan’s VMID and ASID in the addressing of which data to invalidate and thus abort. 
Examiner agrees that the previous motivation for combining the references was overly wordy and confusing. The examiner has applied a more straight forward rational for combining the two references. The examiner maintains that the prior art combination would read on the claims as currently presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139